        Case 19-20328      Doc 21      Filed 05/01/19 Entered 05/01/19 13:12:32            Desc Main
                                         Document     Page 1 of 2

This order is SIGNED.


Dated: May 1, 2019
                                                     R. KIMBALL MOSIER
                                                    U.S. Bankruptcy Judge
   David L. Fisher (11570)
   Fisher Law Group PLLC
   2825 E. Cottonwood Pkwy, Suite 500
   Cottonwood Heights, UT 84121
   Email: fisherlawllc@lawyer.com
   Telephone: (801) 931-9001
   Attorney for Debtor Ramon M. Garcia


                           IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF UTAH


    In re:                                                 Case No. 19-20328

    Ramon M. Garcia                                        Chapter 13

    Debtor                                                 Judge: R. Kimball Mosier


                  ORDER RESCHEDULING 341 MEETING OF THE CREDITORS


   THIS MATTER came before the Court on the Debtor’s Motion to Reschedule the 341 Meeting

   of the Creditors. The court has considered the Motion and the applicable law.

   Having reviewed the facts and circumstances, and good cause appearing,

   IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

   1.        The Motion is granted.

   2.        The 341 Meeting of the Creditors is continued to the next available date and time on the

   calendar of the Chapter 7 Trustee assigned to this case.

   2.        All other deadlines relating to the Debtor’s Chapter 7 filing are reset as necessary,

   including the deadline for filing objections to the dischargeability of any debts.

                                                       1
  Case 19-20328       Doc 21     Filed 05/01/19 Entered 05/01/19 13:12:32            Desc Main
                                   Document     Page 2 of 2




                     -------------- END OF DOCUMENT --------------------


                                CERTIFICATE OF SERVICE

The undersigned hereby certifies a true and correct copy of the foregoing proposed order was
served by CM/ECF on this 17th day of April, 2019 on the following parties:


Chapter 7 Trustee
Elizabeth R. Loveridge tr
Strong and Hanni
102 South 200 East Suite 800
Salt Lake City, UT 84111
801-532-7080
eloveridge@strongandhanni.com

United States Trustee
405 S Main St #300
Salt Lake City, UT 84111


                                                             /s/ David L. Fisher
                                                             David L. Fisher




                                                 2
